Exhibit 10.1

 

 

ABRAXAS PETROLEUM CORPORATION

RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement (the “Agreement”), made as of the ____ day
of ________, 2007 (the “Grant Date”) by and between Abraxas Petroleum
Corporation, a Nevada corporation (the “Company”), and ___________ (the
“Participant”), evidences the grant by the Company of an Award of Restricted
Stock (the “Award”) to the Participant on such date and the Participant’s
acceptance of the Award in accordance with the provisions of the Abraxas
Petroleum Corporation 2005 Employee Long-Term Equity Incentive Plan, as amended
or restated from time to time (the “Plan”). The Company and the Participant
hereby agree as follows:

 

1.            Basis for Award. This Award is made under the Plan pursuant to
Section 9 thereof.

 

2.

Stock Awarded.

(a)           The Company hereby awards to the Participant, in the aggregate,
__________ (_______) Shares (“Restricted Stock”), which shall be subject to the
restrictions and conditions set forth in the Plan and in this Agreement.

(b)           Each certificate issued in respect of the Restricted Stock shall
be registered in the Participant’s name and deposited by the Participant,
together with a share power endorsed in blank, with the Company and shall bear
the following (or a similar) legend:

“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE COMMON STOCK REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) CONTAINED IN THE
ABRAXAS PETROLEUM CORPORATION 2005 LONG-TERM EQUITY INCENTIVE PLAN AND THE
RESTRICTED STOCK AWARD AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND
ABRAXAS PETROLEUM CORPORATION IN RESPECT OF SUCH STOCK.”

 

At the expiration of the restrictions, the Company shall redeliver to the
Participant (or the Participant’s legal representative, beneficiary or heir)
share certificates for the Restricted Stock deposited with it without any legend
except as otherwise provided by the Plan, this Agreement or as otherwise
required by applicable law. Except as otherwise provided by the Plan, until the
issuance (as evidenced by the appropriate entry on the books of the Company, or
of a duly authorized transfer agent of the Company) of the share certificates
evidencing such Restricted Stock, no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Restricted Stock,
notwithstanding the exercise of the Restricted Stock. Notwithstanding the
foregoing, the Company shall retain custody of all securities or other property
(other than regular cash dividends) distributed by the Company in respect of the
Restricted Stock (“Retained Distributions”) subject to the restrictions set
forth in this Agreement

 

4868018v.1

 

--------------------------------------------------------------------------------



and such Retained Distributions shall be subject to the same restrictions on
terms and conditions as are applicable to such Restricted Stock.

 

Except as provided in the Plan or this Agreement, the restrictions on the
Restricted Stock covered by this Agreement are that the stock will be forfeited
by the Participant and all of the Participant’s rights to such stock shall
immediately terminate without any payment or consideration by the Company, in
the event of any sale, assignment, transfer, hypothecation, pledge or other
alienation of such Restricted Stock made or attempted, whether voluntary or
involuntary, and if involuntary whether by process of law in any civil or
criminal suit, action or proceeding, whether in the nature of an insolvency or
bankruptcy proceeding or otherwise, except that the Restricted Stock may be
transferred by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Participant, only by the Participant,
unless the Committee permits further transferability, on a general or specific
basis, in which case the Committee may impose conditions and limitations on any
permitted transferability.

 

Subject to the terms of this Agreement and the Plan, upon termination of the
Participant’s employment for any reason, all Restricted Stock may vest or be
forfeited in accordance with the terms and conditions established by the
Committee or as specified in this Agreement. Each Restricted Stock Award may, in
the sole and absolute discretion of the Committee, have different forfeiture and
vesting provisions.

 

3.             Vesting. The restrictions described in Section 2 of this
Agreement will lapse with respect to 25% of the Restricted Stock on the first
(1st) anniversary of the Grant Date, with respect to an additional 25% of the
Restricted Stock on the second (2nd) anniversary of the Grant Date, with respect
to additional 25% of the Restricted Stock on the third (3rd) anniversary of the
Grant Date, and with respect to the remaining 25% of the Restricted Stock on the
fourth (4th) anniversary of the Grant Date. All restrictions will lapse with
respect to 100% of the Restricted Stock and the Restricted Stock shall become
fully vested upon the earliest to occur of (a) the expiration of four (4) years
from the Grant Date, (b) the Participant’s death or total disability, or (c) the
effective date of a Change of Control, as defined in the Plan. All
determinations as to whether the Participant has become totally disabled shall
be made by a majority of the remaining members of the Board upon the basis of
such evidence as it deems necessary or desirable, and shall be final and binding
on all interested persons. If the Participant ceases to be an employee of the
Company for any reason, at any time prior to the vesting dates, vesting of
Restricted Stock shall cease and any unvested Restricted Stock shall
automatically be forfeited upon cessation of employment.

4.             Beneficiary Designations. The Participant shall file with the
Secretary of the Company a written designation of his beneficiary (“Designated
Beneficiary”) to whom Restricted Stock otherwise due the Participant shall be
distributed in the event of Participant’s death. The Participant shall have the
right to change the Designated Beneficiary from time to time, provided, however,
that any change shall not become effective until received in writing by the
Secretary of the Company. If any Designated Beneficiary shall survive the
Participant but shall die before receiving all of the Restricted Stock under the
Plan, any remaining Restricted Stock due the Participant shall be distributed to
the deceased Designated Beneficiary’s estate. If there is no Designated
Beneficiary on file at the time of the Participant’s death, or if the

 

 

4868018v.1

 

--------------------------------------------------------------------------------



Designated Beneficiary has predeceased such Participant, the payment of any
remaining benefits shall be made to the Participant’s estate.

5.             Prerequisites to Benefits. Neither the Participant, nor any
person claiming through the Participant, shall have any right or interest in the
Restricted Stock awarded hereunder, unless and until all terms, conditions and
provisions of this Agreement and the Plan which affect the Participant or such
other person shall have been complied with as specified herein or in the Plan.

6.             Compliance with Laws and Regulations. The issuance and transfer
of Restricted Stock shall be subject to compliance by the Company and the
Participant with all applicable requirements of securities laws and with all
applicable requirements of any stock exchange on which the Restricted Stock may
be listed at the time of such issuance or transfer, and further subject to the
approval of counsel for the Company with respect to such compliance. The
Participant understands that the Company is under no obligation to register or
qualify the Restricted Stock with the Securities and Exchange Commission
(“SEC”), any state securities commission or any stock exchange to effect such
compliance.

 

7.

Tax Withholding.

(a)           The Participant agrees that, subject to clause 7(b) below, no
later than the date as of which the restrictions on the Restricted Stock shall
lapse with respect to all or any of the Restricted Stock covered by this
Agreement, the Participant shall pay to the Company (in cash or to the extent
permitted by the Committee, Restricted Stock held by the Participant whose Fair
Market Value on the day preceding the date the Restricted Stock vests is equal
to the amount of the Participant’s tax withholding liability) any federal, state
or local taxes of any kind required by law to be withheld, if any, with respect
to the Restricted Stock for which the restrictions shall lapse. The Company or
its affiliates shall, to the extent permitted by law, have the right to deduct
from any payment of any kind otherwise due to the Participant any federal, state
or local taxes of any kind required by law to be withheld with respect to the
shares of Restricted Stock.

(b)           If the Participant properly elects, within thirty (30) days of the
Grant Date, to include in gross income for federal income tax purposes an amount
equal to the Fair Market Value as of the Grant Date of the Restricted Stock
granted hereunder pursuant to Section 83(b) of the Code, the Participant shall
pay to the Company, or make other arrangements satisfactory to the Committee to
pay to the Company in the year of such grant, any federal, state or local taxes
required to be withheld with respect to such Restricted Stock. If the
Participant fails to make such payments, the Company or its affiliates shall, to
the extent permitted by law, have the right to deduct from any payment of any
kind otherwise due to the Participant any federal, state or local taxes of any
kind required by law to be withheld with respect to such Restricted Stock.

8.             No Right to Continued Employment. Nothing in this Agreement shall
be deemed by implication or otherwise to confer upon the Participant the right
to continue in the employment or service of the Company, or impose any
limitation on any right of the Company or any of its affiliates to terminate the
Participant’s employment or service at any time for any reason.

 

4868018v.1

 

--------------------------------------------------------------------------------



9.             Representations and Warranties of Participant. The Participant
represents and warrants to the Company that:

(a)           Agrees to Terms of the Plan. The Participant has received a copy
of the Plan and has read and understands the terms of the Plan and this
Agreement, and agrees to be bound by their terms and conditions. The Participant
acknowledges that there may be adverse tax consequences upon the vesting of
Restricted Stock or disposition of the Restricted Stock once vested, and that
the Participant should consult a tax adviser prior to such time.

(b)           Cooperation. The Participant agrees to sign such additional
documentation as may reasonably be required from time to time by the Company.

(c)           Shares Not Being Acquired for Distribution. The Participant
represents and agrees the Restricted Stock is being acquired without a view to
distribution thereof.

10.           Adjustments to Shares. Pursuant to Section 4 of the Plan, the
Committee may make appropriate adjustments to the number and class of shares
relating to Restricted Stock as it deems appropriate, in its sole discretion, to
preserve the value of this Award. The Committee’s adjustment shall be made in
accordance with the provisions of Section 4 of the Plan and shall be effective
and final, binding and conclusive for all purposes of the Plan and this
Agreement.

11.           Governing Law; Modification. This Agreement shall be governed by
the laws of the State of Texas without regard to the conflict of law principles.
The Agreement may not be modified except in writing signed by both parties.

12.           Defined Terms. Except as otherwise provided herein, or unless the
context clearly indicates otherwise, capitalized terms used but not defined
herein have the definitions as provided in the Plan. The terms and provisions of
the Plan are incorporated herein by reference, and the Participant hereby
acknowledges receiving a copy of the Plan. In the event of a conflict or
inconsistency between the discretionary terms and provisions of the Plan and the
provisions of this Agreement, this Agreement shall govern and control.

13.           Miscellaneous. The masculine pronoun shall be deemed to include
the feminine, and the singular number shall be deemed to include the plural
unless a different meaning is plainly required by the context.

 

4868018v.1

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.

 

ABRAXAS PETROLEUM CORPORATION

 

 

By:      

Name:                

Title:                  

 

 

PARTICIPANT

 

By:      

Name:                

 

 

 

4868018v.1

 

 